MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	      2017 ME 94 
Docket:	        Ken-16-161	
Submitted		
				On	Briefs:	 February	23,	2017	
Decided:	       May	11,	2017	
	
Panel:	         ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	      ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
Concurrence/	
				Dissent:	 JABAR,	J.	
	
	
                                 DONALD	J.	WILLIAMS	
                                           	
                                         v.	
                                           	
                                  LINDA	WILLIAMS	
	
	
GORMAN,	J.	

       [¶1]	 	 Donald	 J.	 Williams	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Augusta,	 R.A.	 French,	 J.)	 awarding	 Linda	 Williams	 $8,100	 in	 interim	 spousal	

support	 and	 $6,000	 in	 attorney	 fees.	 	 In	 its	 judgment,	 the	 court	 concluded,	

first,	that	Donald	should	reimburse	Linda	for	spousal	support	paid	to	her	from	

funds	 later	 set	 aside	 to	 her	 in	 the	 divorce	 and,	 second,	 that	 Donald	 was	 in	 a	

better	 financial	 position	 than	 Linda	 to	 bear	 the	 cost	 of	 Linda’s	 attorney	 fees.		

As	to	the	issue	of	interim	spousal	support,	we	disagree	and	vacate	that	portion	

of	the	judgment.		As	to	the	issue	of	attorney	fees,	we	agree	and	affirm.			
2	

                                          I.		BACKGROUND	

	        [¶2]		Donald	and	Linda	Williams	were	married	on	February	14,	2006.1		

On	 November	 1,	 2010,	 Donald	 instituted	 divorce	 proceedings	 in	 the	 District	

Court.		See	19-A	M.R.S.	§	902(1)(H)	(2016).		Over	the	next	five	and	a	quarter	

years,	in	proceedings	that	wound	their	way	through	the	District	Court	and	the	

Business	 and	 Consumer	 Docket,	 the	 court	 issued	 a	 series	 of	 eight	 orders	 or	

judgments	relevant	to	this	appeal.	

         [¶3]	 	 On	 March	 27,	 2012,	 the	 court	 (Mullen,	 J.)	 ordered	 Donald	 to	 pay	

$300	per	week	in	interim	spousal	support	to	Linda.		In	April	of	2013,	the	court	

(Horton,	 J.)	 ordered	 the	 parties	 to	 sell	 their	 farm	 property	 located	 in	

Monmouth	and	ordered	that	the	proceeds	were	to	be	divided	into	thirds.		One	

third	 of	 the	 sale	 proceeds	 was	 awarded	 to	 each	 party,	 and	 one	 third	 was	

placed	in	an	escrow	account	that	could	only	be	disbursed	upon	further	court	

order.	 	 Because	 Donald	 was	 already	 delinquent	 in	 his	 payment	 of	 interim	

spousal	support,	however,	the	court	deducted	$5,100	from	Donald’s	third	and	

awarded	 that	 directly	 to	 Linda.	 	 Within	 weeks,	 Linda	 was	 again	 complaining	

that	 Donald	 continued	 to	 refuse	 to	 pay	 the	 ordered	 spousal	 support.	 	 The	

court	 next	 entered	 an	 order	 dated	 June	 11,	 2013,	 authorizing	 Linda	 to	


     1		This	was	their	second	marriage	to	each	other.		The	first	marriage	also	ended	in	a	divorce.		
                                                                                                               3	

withdraw	 any	 unpaid	 interim	 spousal	 support	 from	 the	 escrow	 account.2		

After	conducting	a	judicial	settlement	conference,	the	court	(Portland,	Cole,	J.)	

entered	 a	 divorce	 judgment	 dated	 August	 16,	 2013,	 that,	 relevant	 to	 this	

appeal,	 ended	 Donald’s	 obligation	 to	 pay	 any	 spousal	 support	 and	 awarded	

Linda	the	“remaining	net	proceeds	of	[the	farm	sale]	in	the	proximate	amount	

of	$36,662.88	held	in	[the	escrow	account].”			

        [¶4]		Donald	appealed	the	divorce	judgment.		Linda	immediately	filed	a	

motion	 asking	 that,	 during	 the	 appeal,	 Donald	 be	 required	 to	 pay	 interim	

spousal	 support	 out	 of	 his	 own	 funds,	 pointing	 out	 that	 the	 escrow	 account	

from	 which	 she	 had	 been	 receiving	 spousal	 support	 payments	 had	 been	 set	

aside	 to	 her	 in	 the	 divorce	 judgment.	 	 On	 October	 10,	 2013,	 the	 court	

(Dobson,	J.)	 issued	 an	 order	 stating	 that	 Linda	 could	 continue	 to	 withdraw	

interim	 spousal	 support	 from	 the	 escrow	 account	 but	 noting	 that	 the	 order	

was	 “without	 prejudice	 to	 either	 party”	 and	 stating	 that	 Linda	 “may	 request	

recovery	of	interim	spousal	support	amounts	paid	from	[the	escrow]	account	

from	other	funds	set	aside	to	[Donald]	.	.	.	and	[Donald]	may	assert	his	position	

regarding	this	issue	as	well.”	



   2	 	 This	 was	 an	 amended	 order	 that	 corrected	 a	 clerical	 error	 in	 an	 order	 entered	 the	 previous	

day.	
4	

      [¶5]		On	February	7,	2014,	in	anticipation	of	the	dismissal	of	the	appeal,	

Linda	signed	a	general	release	stating:	

            IN	 CONSIDERATION	 OF	 Donald	 Williams’s	 dismissal	 of	 the	
    currently	pending	appeal	of	the	Divorce	Judgment	in	KEN-13-480,	
    and	 his	 payment	 to	 me	 of	 $50,000.00,	 which	 is	 the	 amount	 of	
    money	he	would	owe	me	pursuant	to	the	Divorce	Judgment	as	of	
    February	 6,	 2014,	 had	 the	 said	 Divorce	 Judgment	 not	 been	
    appealed,	and	other	good	and	valuable	consideration,	the	receipt	
    of	which	is	hereby	acknowledged,	I,	Linda	Williams,	also	agree	to	
    dismiss	 said	 appeal	 in	 docket	 no.	 KEN-13-480,	 and	 agree	 to	
    execute	 any	 documents	 necessary	 to	 perfect	 a	 dismissal	 of	 that	
    appeal,	and	further	release	and	forever	discharge	Donald	Williams,	
    of	 and	 from	 any	 damages,	 costs,	 fees,	 attorney[]	 fees,	 or	 any	 other	
    thing	 whatsoever	 on	 account	 of,	 or	 in	 any	 way	 growing	 out	 of	 or	
    associated	with	the	appeal	filed	by	Donald	Williams	in	KEN-13-480.	
            	
(Emphasis	 added.)	 	 On	 February	 12,	 2014,	 the	 parties	 voluntarily	 dismissed	

the	 appeal.	 	 By	 that	 time,	 Linda	 had	 withdrawn	 $8,100—reflecting	

twenty-seven	payments	of	$300—in	interim	spousal	support	payments	from	

the	escrow	account.		

      [¶6]		In	April	of	2015,	Donald	filed	a	motion	for	contempt	or	to	enforce,	

seeking	to	recover	a	horse	trailer	and	title	to	a	vehicle.		While	that	motion	was	

still	 pending,	 in	 September	 of	 2015,	 Linda	 filed	 a	 motion	 for	 post-judgment	

relief	seeking	the	recovery	of	the	$8,100	she	had	withdrawn	from	the	escrow	

account	 during	 the	 appeal.	 	 Although	 it	 held	 a	 consolidated	 hearing	 on	 both	
                                                                                                 5	

motions	 on	 November	 12,	 2015,	 the	 court	 (R.A.	French,	 J.)	 issued	 separate	

orders.			

       [¶7]	 	 First,	 the	 court	 entered	 an	 order	 dated	 December	 23,	 2015,	

granting	 Linda’s	 request	 based	 on	 its	 findings	 that	 Donald	 had	 not	 paid	

interim	 spousal	 support	 while	 the	 appeal	 was	 pending;	 the	 court	 had	

authorized	 Linda	 to	 take	 past	 due	 payments	 out	 of	 the	 escrow	 account;	 the	

interim	 support	 orders	 had	 not	 been	 stayed	 by	 the	 appeal;	 the	 court	 had	

expressly	 stated	 that	 Linda	 could	 request	 spousal	 support	 from	 Donald’s	

funds;	and	Linda	had	withdrawn	$8,100,	diminishing	the	value	of	the	property	

eventually	awarded	to	her	in	the	divorce	judgment.		Then,	in	an	order	dated	

December	 28,	 2015,	 the	 court	 denied	 Donald’s	 motion	 and	 granted	 Linda	

$6,000	 in	 attorney	 fees	 based	 on	 its	 finding	 that	 Donald—who	 earned	 more	

per	month	than	Linda	and	owned	a	company	that	paid	some	of	his	bills—was	

in	a	better	financial	position	to	bear	the	cost	of	the	attorney	fees.3		

       [¶8]	 	 On	 Donald’s	 motion,	 the	 court	 issued	 further	 findings	 and	

conclusions	of	law	on	February	16,	2016,	stating	that	Linda’s	testimony	at	the	

hearing	 on	 both	 motions	 was	 credible;	 Donald’s	 company	 had	 paid	 his	


   3		The	court	found	that	Linda’s	income	was	$950	per	month,	although	Linda	testified	that	it	was	

$970	per	month.		This	apparent	clerical	error	is	not,	however,	the	basis	for	Donald’s	argument	on	
appeal,	and,	in	any	event,	constitutes	harmless	error.		See	M.R.	Civ.	P.	61.	
6	

attorney	 fees	 in	 the	 divorce	 proceedings;	 and	 the	 general	 release	 had	 not	

relieved	 Donald	 of	 his	 obligation	 to	 pay	 interim	 spousal	 support	 because,	

among	 other	 reasons,	 Linda	 had	 not	 believed	 that	 the	 release	 pertained	 to	

spousal	 support	 and	 would	 not	 have	 signed	 it	 if	 she	 had.	 	 Donald	 appealed	

from	 the	 February	 16,	 2016,	 judgment,	 challenging	 portions	 of	 both	

judgments	entered	in	December	of	2015.	

                                   II.		DISCUSSION	

A.	   Interim	Spousal	Support	

	     [¶9]	 	 We	 first	 address	 Donald’s	 contention	 that	 the	 court	 erred	 in	

granting	 Linda’s	 motion	 for	 post-judgment	 relief	 and	 awarding	 her	 $8,100	

because	Linda	waived	her	right	to	be	reimbursed	for	the	decrease	in	the	value	

of	the	escrow	account	when	she	signed	the	release.		Where	the	language	of	a	

contract	 is	 unambiguous,	 we	 review	 that	 contract	 de	 novo	 as	 a	 question	 of	

law.	 	 Brochu	 v.	 McLeod,	 2016 ME 146,	 ¶	 39,	 148 A.3d 1220.	 	 Contractual	

language	 is	 “ambiguous	 [only]	 when	 it	 is	 reasonably	 susceptible	 of	 different	

interpretations.”	 	 Am.	 Prot.	 Ins.	 Co.	 v.	 Acadia	 Ins.	 Co.,	 2003 ME 6,	 ¶	 11,	

814 A.2d 989 (quotation	marks	omitted).			

      [¶10]		Because	the	language	of	the	general	release	that	Linda	signed	is	

unambiguous,	the	court	erred	in	considering	Linda’s	intent	in	signing	it.		The	
                                                                                                        7	

document	 released	 Donald	 in	 plain	 and	 broad	 language	 from	 “any	 damages,	

costs,	fees,	attorney[]	fees,	and	any	other	thing	whatsoever	on	account	of,	or	in	

any	way	or	growing	out	of	or	associated	with	the	appeal.”4		(Emphasis	added.)		

The	 $8,100	 in	 interim	 spousal	 support	 payments	 in	 question	 occurred	 as	 a	

direct	 result	 of	 Donald’s	 appeal.	 	 His	 appeal	 stayed	 the	 effect	 of	 the	 divorce	

judgment	and	resulted	in	the	extension	of	the	interim	spousal	support	order.	

See	 M.R.	 Civ.	 P.	 62(a);	 Laqualia	 v.	 Laqualia,	 2011 ME 114,	 ¶¶	 27-28,	

30 A.3d 838.	 	 By	 its	 plain	 terms,	 the	 general	 release	 relieved	 Donald	 of	 any	

obligation	 to	 compensate	 Linda	 for	 those	 interim	 spousal	 support	 payments	

because	they	“grew	out	of”	and	were	directly	“associated	with”	the	appeal.		We	

therefore	vacate	that	portion	of	the	judgment.		

B.	     Attorney	Fees	

        [¶11]	 	 Donald	 also	 challenges	 the	 court’s	 award	 of	 $6,000	 in	 attorney	

fees	to	Linda	because	the	court	based	its	decision,	in	part,	on	its	finding	that	

Linda’s	 income	 is	 less	 than	 $1,000	 per	 month,	 a	 finding	 that	 he	 contends	 is	

erroneous.		We	review	the	award	of	attorney	fees	for	an	abuse	of	discretion,	

recognizing	 that	 “the	 court	 may	 consider	 the	 parties’	 relative	 ability	 to	 pay	
   4	 	 The	 document	 is	 also	 clear	 that	 Linda’s	 release	 was	 given	 “IN	 CONSIDERATION	 OF	 Donald	

Williams’s	dismissal	of	the	currently	pending	appeal	of	the	Divorce	Judgment	in	KEN-13-480,	and	
his	payment	to	me	of	$50,000.00,	which	is	the	amount	of	money	he	would	owe	to	me	pursuant	to	
the	Divorce	Judgment	as	of	February	6,	2014.”		Linda	signed	the	release	five	days	before	the	appeal	
was	dismissed.	
8	

and	overall	fairness	given	the	totality	of	the	circumstances”	in	making	such	an	

award.		Wandishin	v.	Wandishin,	2009 ME 73,	¶	16,	976 A.2d 949.	

       [¶12]		In	awarding	attorney	fees	to	Linda	on	Donald’s	failed	motion	for	

contempt,	the	court	credited	Linda’s	testimony	that	she	had	miscalculated	her	

income	 on	 a	 financial	 statement	 submitted	 to	 the	 court	 and	 that	 she	 in	 fact	

earned	 less	 than	 $1,000	 per	 month	 working	 two	 part-time	 jobs	 as	 a	

bookkeeper.	 	 See	supra	 n.3.	 	 Although	 the	 financial	 statement	 and	 Linda’s	

estimate	 as	 to	 the	 wages	 she	 lost	 due	 to	 Donald’s	 motion	 for	 contempt	

contradicted	her	testimony	as	to	her	monthly	income,	it	was	“squarely	in	the	

province”	of	the	court	as	fact-finder	to	determine	the	weight	and	credibility	of	

the	evidence	before	it.		Sloan	v.	Christianson,	2012 ME 72,	¶	33,	43 A.3d 978.	

	      [¶13]	 	 Nevertheless,	 even	 if	 the	 court	 erred	 in	 its	 finding	 as	 to	 Linda’s	

monthly	income,	that	finding	was	not	the	sole	basis	for	the	award	of	attorney	

fees.		The	court’s	conclusion	that	Donald	was	better	able	to	bear	the	financial	

burden	of	the	attorney	fees	was	also	supported	by	record	evidence	that	Linda	

is	 in	 debt	 and	 has	 no	 savings	 or	 financial	 assets	 to	 speak	 of	 and	 that	 Donald	

owns	valuable	real	estate	and	a	company	that	has	paid	his	attorney	fees	and	

his	 living	 expenses	 including	 his	 mortgages.	 	 Thus,	 given	 the	 totality	 of	 the	

circumstances,	the	court	did	not	abuse	its	discretion	in	awarding	attorney	fees	
                                                                                     9	

to	 Linda.	 	 See	Starrett	 v.	 Starrett,	 2014 ME 112,	 ¶¶	 16-17,	 101 A.3d 435 

(holding	that	a	factual	error	made	by	the	trial	court	was	harmless	where	the	

appellant	 failed	 to	 demonstrate	 prejudice	 resulting	 from	 it).	 	 We	 therefore	

affirm	that	portion	of	the	judgment.	

      The	entry	is:	

                   Judgment	vacated	in	part	and	affirmed	in	part.		
                   	
                   	     	     	      	    	      	
                                  	
                                  	
JABAR,	J.,	concurring	in	part	and	dissenting	in	part.	
	
	    [¶14]		I	concur	with	the	Court’s	opinion	to	the	extent	that	it	concluded	

that	Donald	was	in	a	better	financial	position	than	Linda	to	bear	the	costs	of	

Linda’s	 attorney	 fees.	 	 I	 respectfully	 dissent,	 however,	 from	 the	 Court’s	

conclusion	that	the	release	in	question	is	a	general	release	relieving	Donald	of	

his	 obligation	 to	 pay	 Linda	 spousal	 support	 that	 accrued	 during	 the	 appeal.		

Court’s	 Opinion	 ¶	 10.	 	 Because	 the	 trial	 court	 properly	 considered	 the	

testimony	of	the	parties	in	determining	the	scope	of	the	release,	I	would	affirm	

the	trial	court’s	order	awarding	Linda	$8,100	in	interim	spousal	support.	

      [¶15]		The	Court	agrees	with	Donald’s	argument	that	the	release	signed	

by	 Linda	 prevented	 her	 from	 recovering	 the	 $8,100	 interim	 spousal	 support	

which	accrued	during	the	pendency	of	the	appeal.		Court’s	Opinion	¶	10.		The	
10	

Court	 states	 that	 “[b]ecause	 the	 language	 of	 the	 general	 release	 that	 Linda	

signed	is	unambiguous,	the	[trial]	court	erred	in	considering	Linda’s	intent	in	

signing	 it.”	 	 Court’s	 Opinion	 ¶	 10.	 	 I	 disagree	 with	 the	 Court	 because	 neither	

the	content	of	the	release,	which	is	ambiguous,	nor	Linda’s	testimony	about	it	

support	the	Court’s	conclusion	that	it	was	a	general	release.		

       [¶16]		Pursuant	to	Maine	contract	law,	to	be	enforceable,	an	agreement	

must	 be	 “sufficiently	 definite	 to	 enable	 the	 court	 to	 determine	 its	 exact	

meaning	 and	 fix	 exactly	 the	 legal	 liabilities	 of	 the	 parties.”	 	 Barr	 v.	 Dyke,	

2012 ME 108,	¶	13,	49 A.3d 1280 (quotation	marks	omitted).		“If	a	release	is	

‘absolute	 and	 unequivocal’	 in	 its	 terms,	 it	 ‘cannot	 be	 explained	 by	 parol	

evidence	 and	 must	 be	 construed	 according	 to	 the	 language	 that	 the	 parties	

have	seen	fit	to	use.’”		2301	Cong.	Realty,	LLC	v.	Wise	Bus.	Forms,	Inc.,	2014 ME
147,	 ¶	 10,	 106 A.3d 1131  (quoting	 Norton	 v.	 Benjamin,	 220 A.2d 248,	 253	

(Me.	1966)).	 	 “Once	 an	 ambiguity	 is	 found	 then	 extrinsic	 evidence	 may	 be	

admitted	and	considered	to	show	the	intention	of	the	parties.”		Portland	Valve,	

Inc.	 v.	 Rockwood	 Sys.	 Corp.,	 460 A.2d 1383,	 1387	 (Me.	 1983).	 	 Language	 in	 a	

contract	 is	 ambiguous	 if	 it	 is	 reasonably	 susceptible	 to	 different	

interpretations.		Id.		“[T]he	interpretation	of	ambiguous	language	is	a	question	

for	 the	 factfinder.”	 	 Id.	 	 Any	 ambiguity	 in	 a	 contract	 should	 be	 construed	
                                                                                        11	

strictly	against	the	drafter.		See	State	v.	Palmer,	2016 ME 120,	¶	14,	145 A.3d
561;	Travelers	Indem.	Co.	v.	Bryant,	2012 ME 38,	¶	9,	38 A.3d 1267.	

      [¶17]		Because	the	language	of	the	release	drafted	by	Donald’s	attorney	

is	 reasonably	 susceptible	 to	 multiple	 interpretations,	 the	 release	 is	

ambiguous.	 	 Several	 factors	 lead	 to	 this	 conclusion.	 	 First,	 the	 title	 of	 the	

document	 indicates	 that	 it	 is	 a	 “RELEASE	 OF	 ALL	 DEMANDS	 WITH	 REGARD	

TO	 APPEAL.”	 	 This	 title	 is	 not	 in	 any	 way	 indicative	 of	 a	 “general	 release.”		

Second,	 the	 first	 two	 lines	 narrow	 the	 scope	 of	 the	 release	 to	 “the	 currently	

pending	 appeal	 of	 the	 Divorce	 Judgment	 in	 KEN-13-480.”	 	 Finally,	 the	

document	releases	Donald	“from	any	damages,	costs,	fees,	attorney[]	fees,	or	

any	 other	 thing	 whatsoever	 on	 account	 of,	 or	 in	 any	 way	 growing	 out	 of	 or	

associated	 with	 the	 appeal.”	 	 This	 language—considered	 narrowly	 and	

construed	 against	 the	 drafter—is	 ambiguous	 in	 scope,	 because	 it	 does	 not	

define	 what	 claims	 or	 demands	 are	 “growing	 out	 of	 or	 associated	 with	 the	

appeal.”		Because	the	judgment	awarding	interim	spousal	support	that	Donald	

was	 obligated	 to	 pay	 was	 not	 appealed,	 it	 is	 not	 clear	 whether	 the	 accrued	

spousal	support	is	included	within	the	scope	of	the	release.		For	these	reasons,	

the	release	is	ambiguous	as	to	its	scope.	
12	

       [¶18]	 	 When	 a	 contract	 is	 ambiguous,	 the	 trial	 court	 is	 permitted	 to	

consider	parol	evidence	to	interpret	it.		Portland	Valve,	Inc., 460 A.2d	at	1387.		

We	 then	 review	 the	 trial	 court’s	 determination	 for	 clear	 error.	 	 Brochu	 v.	

McLeod,	 2016 ME 146,	 ¶	 39,	 148 A.3d 1220  (stating	 that	 “if	 [a]	 contract	 is	

ambiguous,	 then	 its	 interpretation	 is	 a	 question	 of	 fact	 for	 the	 factfinder,	 in	

which	 case	 we	 review	 the	 trial	 court’s	 conclusion	 for	 clear	 error”	 (quotation	

marks	omitted)).	

       [¶19]	 	 Although	 it	 did	 not	 specifically	 find	 that	 the	 release	 was	

ambiguous,	 the	 trial	 court	 did	 consider	 parol	 evidence	 in	 determining	 the	

scope	 of	 the	 release.	 	 The	 evidence	 supports	 the	 trial	 court’s	 conclusion	 that	

the	release	did	not	bar	Linda’s	claim	for	spousal	support.		Linda	testified	that	

in	 executing	 the	 release	 she	 never	 intended	 to	 release	 her	 right	 to	 spousal	

support	 payments,	 and	 did	 not	 believe	 that	 the	 release	 pertained	 to	 spousal	

support.	 	 During	 his	 testimony	 at	 the	 hearing,	 Donald	 did	 not	 refute	 Linda’s	

contentions	 or	 make	 any	 statement	 as	 to	 the	 scope	 of	 the	 release.		

Additionally,	 Donald’s	 attorney	 acknowledged	 that	 the	 only	 issue	 raised	 in	

Donald’s	appeal	of	the	divorce	judgment	concerned	a	stock	pledge	agreement.		

The	trial	court	found	Linda’s	testimony	to	be	credible	and	concluded	that	the	
                                                                                      13	

release	did	not	apply	to	Donald’s	obligation	to	pay	spousal	support	during	the	

pendency	of	the	appeal.			

         [¶20]	 	 In	 conclusion,	 the	 evidence	 supports	 the	 trial	 court’s	 judgment	

ordering	 $8,100	 in	 interim	 spousal	 support	 be	 paid	 to	 Linda.	 	 Therefore,	 I	

would	 affirm	 the	 court’s	 decision	 in	 its	 entirety,	 including	 its	 award	 of	

attorney	fees.	

	        	        	         	   	   	

J.	Mitchell	Flick,	Esq.,	Winthrop,	for	appellant	Donald	J.	Williams	
	
Karen	 M.	 Burke,	 Esq.,	 Law	 Office	 of	 Karen	 M.	 Burke,	 Winthrop,	 for	 appellee	
Linda	Williams	
	
	
Augusta	District	Court	docket	number	FM-2010-496	
FOR	CLERK	REFERENCE	ONLY